Per Curiam. This cause having come before the Court on the motion of Respondent, and Claimant having failed to respond, and the Court being fully advised in the premises, find that the Claimant, as set forth in Respondent’ s motion to dismiss, failed to attach the contract for services and the joining of two separate agencies in the same complaint is in violation of Rule 5(c) and Rule 5(d)(3) respectively, therefore, this claim should be dismissed according to Rule 9 of the Court of Claims. It is therefore ordered that this claim be, and the same is hereby denied.